MAINE	SUPREME	JUDICIAL	COURT	       	      	     	      	       Reporter	of	Decisions	
Decision:	 2018	ME	114	
Docket:	   Ken-17-492	
Argued:	   May	15,	2018	
Decided:	  August	14,	2018	 	       	      	     	      	       	
                                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    STATE	OF	MAINE	
                                            	
                                           v.	
                                            	
                                   MICHAEL	JOURNET	
	
	
ALEXANDER,	J.			

	         [¶1]		Michael	Journet	appeals	from	a	judgment	of	conviction	entered	by	

the	 trial	 court	 (Kennebec	 County,	 Stanfill,	 J.)	 for	 aggravated	 trafficking	 of	

scheduled	drugs	(Class	A),	17-A	M.R.S.	§	1105-A(1)(B)(1)	(2017),	following	his	

conditional	 guilty	 plea,	 see	 M.R.U.	 Crim.	 P.	 11(a)(2).	 	 On	 appeal,	 Journet	

challenges	the	order	of	the	motion	court	(L.	Walker,	J.)	denying	his	motion	to	

suppress	evidence	seized	by,	and	statements	made	to,	the	police	after	he	was	

arrested	without	a	warrant.		Journet	argues	that	the	officers	lacked	probable	

cause	 to	 effectuate	 a	 warrantless	 arrest,	 and	 that,	 as	 a	 result	 of	 the	 unlawful	

arrest,	the	statements	made	and	evidence	seized	after	the	arrest	are	subject	to	

suppression.		We	affirm	the	judgment.	
2	 	


                            I.		PROCEDURAL	HISTORY		

       [¶2]		On	December	18,	2015,	Journet	was	charged	by	complaint	with	two	

counts	 of	 aggravated	 trafficking	 in	 scheduled	 drugs	 (Class	 A),	 17-A	 M.R.S	

§	1105-A(1)(B)(1)	 and	 (H)	 (2017),	 and	 one	 count	 of	 violating	 a	 condition	 of	

release	(Class	E),	15	M.R.S.	§	1092(1)(A)	(2017).		On	March	24,	2016,	he	was	

indicted	 by	 the	 Kennebec	 County	 grand	 jury	 for	 the	 felony	 charges.	 	 On	

November	 29,	 2016,	 the	 court	 conducted	 a	 hearing	 on	 Journet’s	 motion	 to	

suppress	the	heroin	seized	and	the	statements	he	made	to	the	arresting	officers	

on	December	16,	2015.			

       [¶3]	 	 In	 its	 order	 dated	 February	 9,	 2017,	 the	 motion	 court	 denied	

Journet’s	motion	and	included	the	following	specific	findings,	all	of	which	are	

fully	supported	by	the	record.		On	December	16,	2015,	law	enforcement	officers	

executed	 a	 search	 warrant	 at	 a	 residence	 in	 Augusta.	 	 Illegal	 drugs	 were	

discovered	at	the	residence.		A	cooperating	individual	at	the	residence	advised	

that	 his	 drug	 supplier	 would	 be	 arriving	 at	 the	 residence	 that	 evening—

between	 5:00	 p.m.	 and	 6:00	 p.m—to	 deliver	 ten	 grams	 of	 heroin.	 	 The	

cooperating	individual	told	the	officers	that	the	dealer	was	a	black	male	whom	

he	knew	as	“Troy,”	that	he	would	be	driving	a	blue	BMW	SUV	and	coming	from	

the	Portland	area,	and	that	“his	known	practice	was	to	transport	heroin	inside	

of	his	pants.”			
   	                                                                                   3	


       [¶4]	 	 In	 its	 order,	 the	 trial	 court	 also	 found	 that	 the	 “cooperating	

[individual]	 set	 up	 a	 buy	 with	 his	 supplier	 .	 .	 .	 memorialized	 in	 text	

communications”	 and	 that	 the	 detective	 “observed	 the	 sale	 orchestrated	

through	 text	 message.”	 	 Although	 the	 record	 does	 not	 specifically	 support	 a	

finding	that	the	detective	observed	the	cooperating	individual	“set	up	a	buy,”	it	

does	support	the	court’s	finding	that	a	“buy”	had	been	arranged	between	the	

cooperating	individual	and	his	supplier,	and	that	the	officer	observed	that	the	

buy	had	been	“orchestrated	through	text	message.”			

       [¶5]		At	approximately	6:40	p.m.,	a	little	later	than	the	time	given	by	the	

individual	 at	 the	 residence,	 a	 blue	 BMW	 SUV	 with	 a	 black	 male	 driver	 and	 a	

white	passenger	was	seen	turning	onto	the	dead-end	street.		At	that	time,	law	

enforcement	officers	stopped	the	vehicle.		Journet,	the	driver	of	the	blue	BMW	

SUV,	was	arrested	and	later	confessed	to	the	possession	of	heroin.			

       [¶6]		Based	on	these	findings,	the	motion	court	concluded	that,	at	the	time	

Journet’s	 vehicle	 was	 stopped	 and	 he	 was	 apprehended	 in	 the	 course	 of	

committing	 a	 felony	 drug	 offense,	 law	 enforcement	 officers,	 collectively,	 had	

more	than	enough	information	to	establish	probable	cause	to	stop	the	vehicle	
4	 	


and	 arrest	Journet.		After	entry	of	the	 motion	court’s	decision,	 no	motion	for	

further	findings	was	filed	by	Journet.1		See	M.R.U.	Crim.	P.		23(c).	

             [¶7]	 	 On	 September	 28,	 2017,	 the	 court	 (Stanfill,	 J.)	 accepted	 Journet’s	

conditional	 guilty	 plea	 to	 Count	 1,	 aggravated	 trafficking	 in	 scheduled	 drugs	

(Class	A),	17-A	M.R.S.	§	1105-A(1)(B)(1),	pursuant	to	M.R.U.	Crim.	P.	11(a)(2).		

Count	 2,	 the	 second	 count	 for	 aggravated	 trafficking	 in	 scheduled	 drugs	

(Class	A),	17-A	M.R.S.	§	1105-A(1)(H),	was	dismissed.2		On	November	1,	2017,	

the	court	sentenced	Journet	to	a	term	of	imprisonment	of	eight	years	with	all	

but	four	years	suspended,	as	well	as	four	years	of	probation	and	a	$400	fine.		

The	 execution	 of	 the	 sentence	 was	 stayed	 pending	 this	 appeal.	 	 On	

November	9,	2017,	 Journet	 timely	 appealed	 the	 denial	 of	 his	 motion	 to	

suppress.		See	15	M.R.S.	§	2115	(2017);	M.R.	App.	P.	2A,	2B.			

                                                           II.		REVIEW	OF	THE	RECORD	

             [¶8]		When	a	motion	court’s	finding	of	probable	cause	is	challenged	on	

appeal	 and	 there	 was	 no	 motion	 for	 further	 findings	 after	 the	 entry	 of	 the	

motion	court’s	order,	we	review	the	evidence	in	the	entire	record	in	the	light	

																																																								
   1 		 Following	 an	 adverse	 ruling	 in	 which	 a	 court	 states	 findings,	 it	 may	 be	 a	 competent	 tactical	

choice	not	to	file	a	motion	for	further	findings.		“Not	requesting	findings	.	.	.	appears	a	competent	
tactical	 choice;	 a	 request	 for	 findings	 could	 have	 invited	 adverse	 findings,	 fully	 supported	 by	 the	
record	.	.	.	.”		State	v.	Commeau,	2004	ME	78,	¶	21	n.10,	852	A.2d	70.	
     2 		 Count	 3	 alleging	 a	 violation	 of	 a	 condition	 of	 release,	 15	 M.R.S.	 §	 1092(1)(A)	 (2017),	 was	

apparently	dismissed.		
   	                                                                                     5	


most	 favorable	 to	 the	 motion	 court’s	 order	 to	 determine	 if	 the	 findings	 and	

conclusions	are	supported	by	the	record.		See	State	v.	Kierstead,	2015	ME	45,	

¶	2,	114	A.3d	984.	

       [¶9]		As	Journet	points	out,	the	information	used	by	the	officers	to	arrest	

him	 came	 entirely	 from	 a	 cooperating	 individual	 that	 none	 of	 the	 officers	

involved	in	Journet’s	arrest	had	worked	with	before.		The	discovery	of	illegal	

drugs	 at	 the	 cooperating	 individual’s	 house,	 however,	 demonstrated	 that	 he	

was	 acquiring	 drugs	 from	 someone.	 	 The	 court	 found	 that	 the	 cooperating	

individual	identified	his	dealer	as	a	black	man	whom	he	knew	as	“Troy,”	who	

drove	a	blue	BMW	SUV,	and	who	would	be	coming	to	the	residence	from	the	

Portland	area	that	very	evening.		At	the	motion	hearing,	an	officer	testified	that	

he	 saw	 text	 messages	 confirming	 that	 the	 heroin	 delivery	 described	 by	 the	

cooperating	individual	was	“still	good	to	go”	for	later	that	day.			

       [¶10]		The	court’s	findings	are	supported	by	evidence	that	the	involved	

residence	 is	 located	 on	 a	 very	 short,	 dead-end	 street	 that	 is	 accessed	 from	 a	

major	 street.	 	 Taking	 advantage	 of	 that	location,	 four	 officers	 were	 stationed	

near	 the	 residence	 to	 watch	 for	 a	 blue	 BMW	 SUV	 with	 a	 black	 male	 driver.		

Another	officer	parked	his	vehicle	near	the	airport	on	the	major	street,	which	

one	might	use	when	travelling	from	Portland	to	the	residence,	to	watch	for	the	

vehicle.			
6	 	


       [¶11]	 	 At	 around	 6:40	 p.m.,	 a	 little	 later	 than	 the	 time	 given	 by	 the	

individual	 at	 the	 residence,	 a	 blue	 BMW	 SUV	 with	 a	 black	 male	 driver	 and	 a	

white	 passenger	 drove	 past	 the	 location	 near	 the	 airport.	 	 At	 that	 point,	 the	

officer	near	the	airport	notified	the	officers	near	the	residence	that	a	blue	BMW	

SUV	 with	 a	 black	 male	 driver	 and	 a	 white	 passenger	 had	 just	 driven	 by	 his	

location.				

       [¶12]		A	detective	stationed	in	a	parking	lot	near	the	residence	received	

the	call	and	noticed	the	“same	vehicle”	pass	his	location.		After	observing	the	

vehicle	turn	onto	the	dead-end	street	and	approach	the	area	of	the	residence,	

he	initiated	a	traffic	stop.		Another	officer	waiting	in	his	patrol	car	on	the	side	

of	 the	 road	 observed	 the	 detective	 initiate	 the	 stop.	 	 The	 other	 officer	

immediately	approached	the	vehicle	and,	as	the	BMW	was	coming	to	a	stop	near	

the	residence,	he	“positioned	[his]	vehicle	in	front	of	it	so	that	after	the	vehicle	

was	stopped	it	couldn’t	.	.	.	go	further.”				

       [¶13]	 	 Journet,	 the	 driver,	 was	 ordered	 out	 of	 the	 vehicle.	 	 After	 a	 pat	

down	search,	Journet	was	handcuffed	and	transported	to	the	Kennebec	County	

Sheriff’s	Office.		He	later	confessed	to	possession	of	heroin.		After	the	arrest,	a	

baggie	containing	nearly	ten	grams	of	heroin	was	produced	by	the	passenger.			

       [¶14]		Journet	does	not	appear	to	contest	that,	at	the	time	the	vehicle	was	

stopped,	the	officers	had	reasonable	articulable	suspicion	of	criminal	activity	
    	                                                                                   7	


sufficient	to	initiate	the	stop	and	question	the	vehicle	occupants.		See	State	v.	

Violette,	2016	ME	65,	¶¶	3-4,	138	A.3d	491.		Journet	contends,	however,	that	

the	police	lacked	sufficient	 probable	cause	to	believe	that	he	 was	 engaged	in	

criminal	conduct	to	justify	his	warrantless	arrest.			

                                  III.		LEGAL	ANALYSIS	

	        [¶15]	 	 The	 standards	 to	 support	 probable	 cause	 to	 arrest	 are	 well	

established.	 	 In	 the	 circumstances	 of	 this	 case,	 law	 enforcement	 officers	 may	

make	a	warrantless	arrest	when	an	officer	has	probable	cause	to	believe	that	a	

person	has	committed	or	is	committing	any	Class	A,	B,	or	C	crime.		17-A	M.R.S.	

§	15(1)(A)(2)	 (2017);	 State	 v.	 Lagasse,	 2016	 ME	 158,	 ¶	 13,	 149	 A.3d	 1153.		

“‘Probable	cause	exists	where	facts	and	circumstances	within	the	knowledge	of	

the	officers	and	of	which	they	have	reasonably	trustworthy	information	would	

warrant	a	prudent	and	cautious	person	to	believe	that	the	arrestee	did	commit	

or	 is	 committing	 the	 felonious	 offense.’”	 	 Lagasse,	 2016	 ME	 158,	 ¶	 13,	

149	A.3d	1153	(quoting	State	v.	Parkinson,	389	A.2d	1,	8	(Me.	1978));	see	also	

Maryland	v.	Pringle,	540	U.S.	366,	370-71	(2003).		

	       [¶16]	 	 Probable	 cause	 includes	 the	 collective	 information	 known	 to	 the	

police;	 it	 is	 not	 limited	 to	 the	 personal	 knowledge	 of	 the	 arresting	 officer.		

Lagasse,	2016	ME	158,	¶	14,	149	A.3d	1153;	State	v.	Carr,	1997	ME	221,	¶	7,	

704	A.2d	353.		Probable	cause	exists	if,	based	on	an	objective	examination	of	
8	 	


the	facts	known	or	reasonably	believed	by	the	officer	or	officers,	“an	ordinarily	

prudent	and	cautious	officer	would	have	probable	cause	to	arrest	or	search.”		

State	 v.	 Enggass,	 571	 A.2d	 823,	 825	 (Me.	 1990)	 (quoting	 State	 v.	 Heald,	

314	A.2d	820,	828	(Me.	1973)).		

	      [¶17]		When	a	finding	of	probable	cause	is	challenged	on	appeal	and	there	

was	no	motion	for	further	findings	after	the	entry	of	the	motion	court’s	order,	

we	review	the	evidence	in	the	entire	record	in	the	light	most	favorable	to	the	

motion	 court’s	 order.	 	 See	 Kierstead,	 2015	 ME	 45,	 ¶	 2,	 114	 A.3d	 984.	 	 To	

determine	 whether	 the	 law	 enforcement	 officers	 here	 had	 reasonably	

trustworthy	information	that	would	warrant	a	prudent	and	cautious	officer	to	

believe	 that	 Journet	 did	 commit	 or	 was	 committing	 a	 crime,	 see	 Lagasse,	

2016	ME	 158,	 ¶	 13,	 149	 A.3d	 1153,	 we	 look	 at	 the	 record	 indicating	 the	

information	the	officers	had	when	Journet	was	stopped	and	arrested.	

        [¶18]	 	 The	 court’s	 findings	 underlying	 its	 determination	 that	 probable	

cause	 existed	 are	 supported	 by	 the	 following	 evidence	 in	 the	 record	 and	

reasonable	inferences	that	may	be	drawn	from	that	evidence:	

    • The	officers	had	obtained	a	warrant	based	on	probable	cause	to	search	a	
      residence	located	on	a	very	short,	dead-end	street	for	evidence	of	illegal	
      drug	trafficking.			
      	
    • Information	supporting	that	probable	cause	was	sufficient	for	a	judicial	
      officer	to	issue	a	search	warrant	for	the	residence.	
      	
	                                                                                 9	


• Illegal	drugs	were	found	 at	the	residence	upon	execution	of	the	search	
  warrant.			
  	
• The	individual	at	the	residence	when	the	search	warrant	was	executed,	
  responding	to	a	suggestion	that	he	cooperate,	disclosed	that	the	supplier	
  of	the	illegal	drugs	found	at	the	residence	was	a	black	man	he	knew	as	
  “Troy.”			
  	
• The	 individual	 also	 disclosed	 that	 the	 supplier	 regularly	 transported	
  illegal	drugs	to	the	Augusta	area.			
  	
• The	 individual	 advised	 that	 the	 supplier	 was	 planning	 to	 arrive	 at	 the	
  residence	with	approximately	ten	grams	of	heroin	between	5:00	p.m.	and	
  6:00	p.m.	that	evening.			
  	
• The	 individual	 then	 “showed	 [the	 officers]	 text	 messages	 that	
  corroborated	this	information,”	indicating	that	the	heroin	 delivery	was	
  “good	to	go”	as	described	to	the	officers.			
  	
• The	 individual	 also	 advised	 that	 the	 supplier	 would	 be	 driving	 a	 blue	
  BMW	SUV	and	would	be	coming	from	the	Portland	area.			
  	
• At	6:40	p.m.,	a	little	after	the	scheduled	arrival	time	for	the	drug	supplier,	
  a	blue	BMW	SUV	driven	by	a	black	 man	drove	on	the	major	street	that	
  was	anticipated	to	be	the	likely	travel	route	toward	the	residence	for	a	
  vehicle	coming	from	Portland.			
  	
• This	observation	corroborated	the	individual’s	statements	describing	the	
  vehicle,	the	driver,	and	the	time	of	arrival.	
  	
• That	information	was	further	corroborated	when	the	described	vehicle—
  driven	 by	 Journet—turned	 off	 the	 major	 street	 onto	 the	 dead-end	 side	
  street	and	approached	the	residence	where	illegal	drugs	had	been	found	
  earlier	in	the	day.	
  	
10	 	


             [¶19]		This	was	the	totality	of	the	information	that	the	police	possessed	

at	the	time	Journet	was	arrested,3	and	it	provides	more	than	sufficient	support	

for	the	officers	to	determine	that	they	had	probable	cause	to	stop	and	 arrest	

Journet	as	he	approached	the	residence	to	complete	his	heroin	delivery.			

             [¶20]		Citing	the	motion	court’s	reference	to	the	“tipster’s	anemic	resume	

as	 an	 informant,”	 Journet	 contends	 that	 the	 individual	 who	 spoke	 with	 the	

police	had	insufficient	indicia	of	reliability	because	the	police	had	not	had	prior	

experience	 with	 him.	 	 However,	 much	 of	 what	 the	 individual	 said	 was	

separately	 corroborated,	 leading	 the	 motion	 court	 to	 conclude	 that	 the	

individual	 was	 “providing	 exceptionally	 accurate	 information	 regarding	

Mr.	Journet.”			

             [¶21]		The	police	raid	earlier	in	the	day	confirmed	that	the	residence	that	

Journet	 was	 approaching	 was	 a	 place	 of	 drug	 trafficking.	 	 The	 individual’s	

statements	regarding	the	plan	for	Journet	to	supply	drugs	to	the	residence	that	

evening	were	corroborated	by	the	text	messages	viewed	by	the	officers.		The	

individual’s	 description	 of	 the	 route	 Journet	 might	 travel	 from	 Portland;	 the	

make,	 model,	 and	 color	 of	 the	 vehicle	 Journet	 would	 be	 driving;	 and	 the	

																																																								
   3		The	passenger	initially	refused	to	say	anything,	exercising	her	right	to	remain	silent,	and	then	

began	crying	and	screaming	when	pressed	about	whether	there	were	any	illegal	substances	on	her	
person.		These	facts	could	also	support	a	determination	of	probable	cause	to	arrest	Journet,	but	the	
record	is	unclear	as	to	whether	this	event	occurred	before	or	after	Journet	was	taken	into	custody.		
Therefore,	this	event	was	not	used	by	the	trial	court	to	support	the	probable	cause	determination.			
    	                                                                                11	


approximate	time	of	Journet’s	arrival	at	the	residence	were	all	corroborated	by	

the	 officers’	 observations	 leading	 to	 the	 vehicle	 stop	 on	 the	 dead-end	 street	

near	the	residence.	

        [¶22]		As	already	noted,	probable	cause	to	arrest	without	a	warrant	exists	

when	the	facts	and	circumstances	collectively	known	to	the	police,	and	of	which	

they	have	reasonably	trustworthy	information,	would	warrant	a	prudent	and	

cautious	person	to	believe	that	the	arrestee	did	commit	or	was	committing	a	

crime.		Lagasse,	2016	ME	158,	¶¶	13-14,	149	A.3d	1153;	Carr,	1997	ME	221,	¶	7,	

704	A.2d	353.		The	probable	cause	standard	was	satisfied	here	where,	as	the	

court	found,	the	information	stated	by	the	individual	pointing	to	Journet	as	the	

drug	 supplier	 was	 corroborated	 by	 the	 evidence	 in	 the	 record	 as	 described	

above.		

        [¶23]		Because	there	was	sufficient	corroborated	information	to	warrant	

any	 prudent	and	cautious	 person	to	believe	that	Journet	was	committing	the	

offense	of	heroin	trafficking,	a	felony,	the	trial	court’s	denial	of	the	motion	to	

suppress	must	be	affirmed.	

        The	entry	is:	

        	     	     Judgment	affirmed.	

	       	     	     	      	      	

	                          	
12	 	


Leonard	I.	Sharon,	Esq.	(orally),	Andrucki	&	King,	Lewiston,	and	Jamesa	J.	Drake,	
Esq.,	Drake	Law,	LLC,	Auburn,	for	appellant	Michael	Journet	
	
Maeghan	 Maloney,	 District	 Attorney,	 and	 Tyler	 J.	 LeClair,	 Asst.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	IV,	Augusta,	for	appellee	State	of	Maine	
	
	
Kennebec	County	Unified	Criminal	Docket	docket	number	CR-2015-2430	
FOR	CLERK	REFERENCE	ONLY